DETAILED ACTION
Status of the Claims
1.	Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

2.	Claims 1- 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin et al. (US 2017/0184534) in view of Willis (US 2010/0213079) and as evidenced by Inconel data sheet (See NPL provided by applicant, dated 5/08/2019, 16 pages).
Claims 1-3, Goodwin et al. teach a biosensor component for use in analyzing a biological sample (biosensor for measure an analyte in biological fluid; [0032]), said biosensor component comprising:  
5a substrate [0032]; 
a conductive layer coated on said substrate ( a conductive layer is used to form second/working electrode on a surface of substrate; [0078][0071]), and 
a biological reactant for electrochemically reacting with said biological sample (a reagent layer react with analyte in the sample; [0035][0064]).
Goodwin teach the second electrode could be made from nickel based alloy and alloy itself could be ternary [0081][0078][0082][0027] because they certain material properties such as ductility, corrosion resistance and heat resistance [0121]. Goodwin et al. do not specifically teach nickel based alloy comprises nickel, chromium and iron, 10wherein a combined weight percent of the nickel and chromium is in the range of 80 to less than 95 weight percent and the weight percent of iron is greater than 5 weight percent and less than 12 weight percent.  
	However, Willis teach an electrochemical cell for measuring analyte in biological sample comprising conductors serving as working electrode and counter electrode made up of nickel alloy such as Inconel [0072][0073][0074] wherein Inconel alloy is inherently comprised of nickel-chromium-iron and has combined weight percent of nickel and chromium is in the range of 86-89% and weight percent of iron is 6-10% (see data sheet of Inconel). 
	Since Willis and Goodwin et al. are to same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Willis teaching to use Inconel as the choice of nickel based alloy because it was known to be used as conductive material for electrode in a biosensor and thus it use in Goodwin et al. biosensor would have given similar results with reasonable expectation. 

Claim 4.  Goodwin et al. teach the biosensor is a blood glucose sensor (measure glucose concentration of blood sample; [0075]).  

Claim 255. Goodwin et al. teach the biosensor component comprises a test-strip (see Fig 1, biosensor shaped as test-strip 10).  

Claim 6. Goodwin et al. teach the substrate has a thickness between 25 and 500 µm (thickness of substrate ranging from 25-250 micrometer; [0095]) and said conductive layer 30has a thickness between 15 and 200 nm (thickness of electrode is 10 nm to about 100 nm; [0093]).  

Claims 7 and 8 is/are considered product-by-process claims.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 

Claim 9. Modified Goodwin et al. teach the weight percent of iron in the conductive layer is in the range from about 6 to about 11 weight percent (iron is 6-10% (see data sheet of Inconel). 

Claim 10. Modified Goodwin et al. teach the weight percent of nickel in the conductive layer is at least 70 weight percent (Nickel is 72% (see data sheet of Inconel)).  

Claim 11. Modified Goodwin et al. teach the 15weight percent of chromium in the conductive layer is greater than 13 weight percent and less than 18 weight percent (Chromium is 14-17% (see data sheet of Inconel)).  

Claim 12. modified Goodwin et al. teach the weight percent of chromium in the conductive layer is in the range from about 2014 to about 17 weight percent (Chromium is 14-17% (see data sheet of Inconel)).    

Claim 13. modified Goodwin et al. teach the weight percent of nickel in the conductive layer is about 72 weight percent or greater (nickel is 72% (see data sheet of Inconel)).    
 .  

Claim 14. Modified Goodwin et al. teach the conductive layer does not include any other element species that is present in an amount greater than 1 weight percent, based on the total weight of the conductive layer equaling 100 weight percent (Inconel is does not include any other element species greater than 1 weigh percent, see data sheet of Inconel)).    
. 
Claim 15. Modified Goodwin et al. teach the conductive layer comprises 0 to 0.2 weight percent molybdenum (Inconel alloy is not comprised of molybdenum, see data sheet of Inconel, thus conductive layer is comprised of 0% molybdenum).
  
Claim 16. Modified Goodwin et al. teach the conductive layer contains no molybdenum (Inconel alloy is not comprised of molybdenum, see data sheet of Inconel).  

Claims 17 and 18. Goodwin et al. teach the substrate comprises a flexible, non-conductive film (the substrate is polyethylene terephthalate (PET) [0095] which is inherently flexible and non-conductive, see applicants PGPUB [0054]).  

Claim 19. Goodwin et al. teach the biosensor component has a visible light transmission of no more than 20% (the conductive layer has thickness of electrode is 10 nm to about 100 nm; [0093] and substrate has thickness of ranging from 25-250 micrometer; [0095] and according to applicant’s PGPUB [0016], a biosensor with conductive layer thickness of between 15 and 200 nm and substrate thickness of 25 and 500 microns has visible light transmission of not more than 20%, thus it is examiner’s position the Goodwin biosensor having conductive layer and substrate thickness in the similar range as applicant’s biosensor would inherently have a visible light transmission of no more than 20%, , when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01, I) .  

Claim 1520. Goodwin et al. teach the biosensor component has a sheet resistance of no more than 100 ohms per square (the sheet resistance of about 45 ohms per square; [0096]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GURPREET KAUR/
Primary Examiner
Art Unit 1796